DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. W02018072630 A1(Translated version via Espacenet), hereinafter, ‘Zhang’.
 	Consider Claims 1, 8 and 15, Zhang teaches a method for calibrating a posture of a moving obstacle, comprising: obtaining a three-dimensional (3D) map, the 3D map comprising first static obstacles (e.g., see 0012 – “three dimensional model …according to the static target…” ); selecting a frame of point cloud data associated with the 3D map as a target frame of data, the target frame of data comprising second static obstacles and one or more moving obstacles(e.g., see at least 0009-0011); determining posture information of each of the one or more moving obstacles in a coordinate system of the 3D map(e.g., see at least 0131); registering the target frame of data with the 3D map(e.g., see at least 0131); determining posture offset e.g., see at least 0154-0156); calibrating the posture information of each of the one or more moving obstacles according to the posture offset information(e.g., see at least 0177); and adding each of the one or more moving obstacles after the calibrating into the 3D map(e.g., see at least 0131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. W02018072630 A1(Translated version via Espacenet), hereinafter, ‘Zhang’ in view of Nuechter et al.: "6d slam 3d mapping outdoor environments, JOURNAL OF FIELD ROBOTICS, JOHN WILEY & SONS, INC, US, vol. 24, no. 8-9, 1 August 2O07 (2007-08-01), pages 699-722.
 	Consider Claims 2, 9 and 16,  Zhang teaches the claimed invention except wherein, registering the target frame of data with the 3D map, comprises: obtaining one of the second static obstacles as a reference obstacle; pairing the reference obstacle with the first static obstacles to obtain a pairing result; performing an initial registration for the target frame of data in the 3D map according to the pairing result; splitting one of the second static obstacles after the initial registration using a cube with a preset size, to form feature points with a preset granularity; and performing a first precise registration for the target frame of data in the 3D map according to the obtained feature points.
 	In analogous art, Nuechter teaches, based on the combination,  wherein, registering the target frame of data with the 3D map, comprises: obtaining one of the second static obstacles as a reference obstacle; pairing the reference obstacle with the first static obstacles to obtain a pairing result; performing an initial registration for the target frame of data in the 3D map according to the pairing result; splitting one of the second static obstacles after the initial registration using a cube with a preset size, to form feature points with a preset granularity; and performing a first precise registration for the target frame of data in the 3D map according to the obtained feature points (e.g., see at least 703-705  section 3.2 and 3.3, scan matching and scan registration).

 	Consider Claims 3, 10 and 17,  Zhang teaches the claimed invention except further comprising: performing a second precise registration for the target frame of data in the 3D map after the first precise registration using a point-to-point registration technique.
 	In analogous art, Nuechter teaches, based on the combination,  the claimed invention further comprising: performing a second precise registration for the target frame of data in the 3D map after the first precise registration using a point-to-point registration technique (e.g., see at least 703-705  section 3.2 and 3.3, scan matching and scan registration).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include further comprising: performing a second precise registration for the target frame of data in the 3D map after the first precise registration using a point-to-point registration technique for the purpose of increasing the speed of registration.



Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646